Title: To James Madison from Isaac Cox Barnet, 13 June 1801
From: Barnet, Isaac Cox
To: Madison, James


					
						Sir
						Agency of the United States Bordx. June 13th. 1801.
					
					Since I had the honour of addressing you on the 2d. inst. of which I inclose duplicates—nearly all the seamen mentioned, have obtained passages or employment in wages.  Five have been engaged for a Vessell at the Isle of Rhé and nine for one at Havre—so that I have advanced but very little money for their relief, which some of them may perhaps have it their power to refund them.  I must however except one man (Captn. John Percevele of Barnstable Massts. whose age and infirmity, I conceived gave him a claim on the benevolence of his Country.  My Agent at La Rochelle, Mr. Borde, had furnished him with Ninety francs—and since the 30th. March, I have, from the above motives, supported him here at 50 s per dm.  No American Captn. has been found who would give him a passage, some because his infirmities rendered him incapable to Command—and others because he has been Privateering; still though our Laws are justly severe on such aggressions, and, however much I have always reprobated & dissuaded from the practice of them. I could not see and old fellow Citizen destitute of the means of subsistence and deprived (almost) of the faculty of speech, in consequence of the Palsey; without giving him relief.  I therefore upon the impossibility of getting him a Passage here, improved the opportunity by the nine seamen going to Paris & Havre and by a favoured arrangement, have sent him on with them for the moderate sum of 27fr. (the cost of his subsistence only,) as far as Paris, from whence I have requested Mr. Mountflorence to send him down the Seine with his Companions, and solicit a Passage for him in the U.S. Sloop of War the Maryland.  I shall get the receipts given by Captn. Percivale, endorsed and hope to make them valid vouchers—& transmit them to you Sir, by another opportunity—also one to Mr. Murray, who is in Paris since the 28 Ulto.
					A few days ago an English family (I judge them to be such, by their accent, though they call themselves of Long Island, New York,) David Lloyd, his wife, two Daughters, one of 23 & the other 20 Years of age, and three Sons, of which one of 24 years, the others 12 & 15.  The Father & eldest Son are House Carpenters.  They arrived here from L’Orient, Nantes, La Rochelle, & the Isle of Rhé.  These unfortunate people called on me for relief, being pennyless.  They had obtained it from Mr. Dobrée by reason of their distressed Situation while at Nantes and having Passports from L’orient, which termed them Americans. They likewise obtained relief and protection from my Agents Messrs. Bord and Baudin at La Rochelle & the Isle of Rhé.  In short, Sir, I have advanced them a small sum (45fr.) for their immediate support here, and must continue this support ’till I have Mr. Murray’s orders to the Contrary, trusting as in the case of Percivale, to the justice & benevolence of our Govermt. to admit a Charge which, as a free, humane and young Nation, will I doubt not be considered as valid as the principles on which it would be admitted are liberal and honourable.  For the present I see no mode of procuring these distressed people a Passage to the U.S. but by engaging to pay it, and untill I receive Mr. Murray’s instructions on the subject I cannot go so far.  The Father & Son are Seeking employment but it is very difficult to find any at this time.  I have the honor to hand you Copy of a certificate from Mr. Vail our Consular Agent at L’Orient, as a provisional Voucher for the claims of this poor family.  No. 1.
					Nothing has yet been decided respecting our Seamen at Rochefort.
					Upon advice from Mr. Mountflorence that it is the opinion of Mr. Murray, Mr. Dawson, Mr. Skipwith and his own that Captain Burley should be tried in France, I have addressed the Commissary of the Government near the Criminal Tribunal, on the Subject and I have the honour to transmit Copy of my Letter herewith.  I have not yet received his answer but have Copy of a Letter from his Assistant (“substitut”) to the Commissary General of Police, with one from the Latter, of which copies are inclosed & to which permit me Sir to crave your reference. No. 2.
					I have not received any farther information Concerning our Commercial interests in the Mediterranean.  The intelligence brought by one of our Ship–Masters lately arrived, that three Frigates were expected soon to sail for that sea, was most gratefully received and we are anxious to learn their arrival.
					Seven more of our Seamen were marched on here a few days ago with English Prisoners from Bayonne, and are now in Prison here.  As they were taken in British vessels they will not be released untill the Minister of Marine himself shall give orders to that effect, wherefore I have transmitted to Mr. Mountflorence, Copies of the Protections of two of them & a certificate of Citizenship for those who have none (of which copy is enclosed No. 3.  By one of his Letters, Mr. Mountflorence leaves no doubts but he will, by this formality, obtain their immediate release.  Most of these Men have deserted from the U.S. Frigates at St. Kitts.  It is much to be wished that an order for their release would come before they are marched on to Saumur.
					Mr. Mountflorence advises me by his Letter of the 9th. inst, received this morning) “that the business of the Exchange is going on”.  I presume very well.  It is the wish of all that it be soon terminated and be a durable basis of friendship between the two Countries.  I have the honour to be with the highest consideration Sir, Your Most obedient & very devoted humble Servant
					
						I. Cox Barnet
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
